        CASE 0:19-cv-00968-DSD-ECW Doc. 85 Filed 04/22/21 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                                             )
                                             ) Case No.: 0:19-CV-00968 (DSD-ECW)
ARCHITECTURAL BUSSTRUT                       )
CORPORATION d/b/a busSTRUT,                  )
                                             )
                Plaintiff,                   )       DEFENDANT TARGET
v.                                           )   CORPORATION’S AMENDED
                                             )     MOTION FOR SUMMARY
Target Corporation,                          )              JUDGMENT
                                             )
                Defendant.                   )
                                             )

      Pursuant to Rule 56 of the Federal Rules of Civil Procedure and other applicable

law, Defendant Target Corporation (“Defendant”) respectfully moves this Court to grant

Defendant’s Motion for Summary Judgment. Specifically, Defendant moves to dismiss

all of Architectural Busstrut Corporation d/b/a busSTRUT’s (“Plaintiff”) claims with

prejudice and moves for summary judgment on its breach of contract counterclaim.

Defendant moves the Court to enter judgment against Plaintiff on its breach of contract

counterclaim in the principal amount of $1,625,438.70.

      This motion will be based upon the Declaration of Matthew R. McBride, the

Memorandum of Law in Support of Motion for Summary Judgment, and all the files,

records and proceedings herein.
             CASE 0:19-cv-00968-DSD-ECW Doc. 85 Filed 04/22/21 Page 2 of 2



Dated: April 22, 2021                         WINTHROP & WEINSTINE, P.A.

                                              By: s/ Matthew R. McBride
                                                  Matthew R. McBride, #0261981
                                                  Quin C. Seiler, #0396699
                                                  Lisa B. Ellingson, #0389458
                                              3500 Capella Tower
                                              225 South Sixth Street
                                              Minneapolis, MN 55402
                                              T: (612) 604-6400F: (612) 604-6800
                                              mmcbride@winthrop.com
                                              qseiler@winthrop.com
                                              lellingson@winthrop.com

                                              Attorneys for Target Corporation


21605850v1




                                          2
